Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 25, 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The scopes and dependencies of claims 24, 25, 35 and 36 are not definite. Claims 24, 25, 35 and 36 depend from canceled claims such that it is not definite what their scopes are or what they depend from.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 26-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20040000337 A1 to Cooper (“Cooper”).
Cooper discloses:
Regarding claim 26:
a valve housing (e.g., valve 180) selectively securable to the housing forming the chamber for fluid communication with the chamber (e.g., Fig. 10-16, 19 and 22 and para 115-126 and 150-173);
a rod (e.g., rod seen in Fig. 10 and 11 including valve stem 316; rod seen in Fig. 12 and 13 including valve stem 190; rods seen in Fig. 14-16, 19 and 22) movable relative to the valve housing (e.g., Fig. 10-16, 19 and 22 and para 115-126 and 150-173);

wherein the rod is moveable between a first position in which the valve is in fluid communication with the chamber and a second position in which the plug substantially prevents fluid communication between the valve and the chamber, the plug disengageable from the rod with the valve housing secured to the housing forming the chamber and the plug maintaining the second position in which the plug substantially prevents fluid communication between the valve and the chamber, whereby the plug is positionable to restrict fluid communication with the chamber with the valve attached to the housing forming the chamber and then the plug is disengageable from the rod with the valve housing secured to the housing forming the chamber to remain in position to restrict fluid communication with the chamber after the valve housing is removed from the housing forming the chamber (e.g., Fig. 10-16, 19 and 22 and para 115-126 and 150-173);
Regarding claim 27: the plug includes threads formed thereon, the threads configured to threadingly engage corresponding threads on a port of the chamber (e.g., Fig. 10-16, 19 and 22 and para 115-126 and 150-173);
Regarding claim 28: the threads on the plug are configured to threadingly engage the corresponding threads on the port of the chamber when the rod is rotated (e.g., Fig. 10-16, 19 and 22 and para 115-126 and 150-173);
Regarding claim 29: the valve is a T-valve (e.g., Fig. 10-16, 19 and 22 and para 115-126 and 150-173); and
Regarding claim 30: a pressure gauge (e.g., pressure gauge 168), wherein the pressure gauge is in fluid communication with the chamber when the rod is in the first position and the pressure gauge is 
To the extent that it may be argued that a single embodiment does not disclose all of the claimed subject matter, such as the pressure gauge, it would have been obvious to one of ordinary skill in the art to modify the embodiments of Cooper by the embodiments of Cooper in order to monitor water pressure within a system.



Claims 2, 5-9, 22, 31-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper in view of US 3091098 A to Bowers (“Bowers”).
Cooper discloses:
Regarding claim 32:
a source of heat transfer medium (e.g., source of water in Cooper) (e.g., Fig. 1-3 and 10-16, 19 and 22 and para 115-126, 130-137 and 150-173); 
at least one valve (e.g., valves seen in Fig. 1-3 and Fig. 10-16, 19 and 22) having a first position fluidly connecting the vacuum pump to the steam chamber and blocking fluid connection of the source of heat transfer medium to the steam chamber, the vacuum pump operable to draw a vacuum on the steam chamber with the at least one valve in the first position, the at least one valve having a second position fluidly connecting the source of heat transfer medium to the steam chamber, the steam chamber being filled with a quantity of heat transfer medium with the at least one valve in the second position, the vacuum pump inoperable to draw a vacuum on the steam chamber with the at least one valve in the second position (e.g., Fig. 1-3 and 10-16, 19 and 22 and para 115-126, 130-137 and 150-173); 
Regarding claim 33: said at least one valve comprising a first valve (e.g., a first of the valve seen in Fig. Fig. 1-3 and the valves seen in Fig. 10-16, 19 and 22) and a second valve (e.g., a second of the valve seen in Fig. Fig. 1-3 and the valves seen in Fig. 10-16, 19 and 22), the first valve positioned between the vacuum pump and the heat transfer medium, the second valve positioned between the source of heat transfer medium and the steam chamber, in the first position the first valve is open and the second valve is closed (e.g., Fig. 1-3 and 10-16, 19 and 22 and para 115-126, 130-137 and 150-173);
Regarding claim 6: the at least one valve comprises a fill port valve configured for connection to the fill port of the steam chamber, the fill port valve further comprising a rod (e.g., rod seen in Fig. 10 and 11 including valve stem 316; rod seen in Fig. 12 and 13 including valve stem 190; rods seen in Fig. 14-16, 19 and 22) having a plug (e.g., valve washer 314; washer 188; plugs seen in Fig. 14-16, 19 and 22) carried thereon (e.g., Fig. 10-16, 19 and 22 and para 115-126 and 150-173);
Regarding claim 7: the plug is dimensioned to restrict fluid communication with the steam chamber (e.g., Fig. 10-16, 19 and 22 and para 115-126 and 150-173);
Regarding claim 8: the rod is moveable between a first position in which the valve is in fluid communication with the steam chamber and a second position in which the plug restrict fluid communication between the valve and the steam chamber (e.g., Fig. 10-16, 19 and 22 and para 115-126 and 150-173); and
Regarding claim 9: the plug includes threads formed thereon, the threads configured to threadingly engage corresponding threads on the fill port of the steam chamber (e.g., Fig. 10-16, 19 and 22 and para 115-126 and 150-173).
Cooper does not explicitly disclose a vacuum pump (as recited in claim 31).
However, Bowers discloses:
Regarding claim 2: the quantity of heat transfer medium comprises deaerated water (e.g., col 1, ln 60-65);
Regarding claim 5: a flow controller (e.g., float 17) in communication with the source of heat transfer medium, whereby the flow controller starts and stops the flow of heat transfer medium to the valve when the valve is in communication with the source of heat transfer medium (e.g., Fig. 1 and col 1-2); and
Regarding claim 22: the heat transfer medium is liquid water (e.g., Fig. 1 and col 1-2).
Regarding claim 31: a steam chamber (e.g., tank 10, chamber 13), a source of heat transfer medium (e.g., pipe 12, chamber 13), and a vacuum pump (e.g., vacuum pump 24), wherein the valve is connected to the steam chamber and in selective communication with the source of heat transfer medium and the vacuum pump (e.g., Fig. 1 and col 1-2); and
Regarding claim 32: a source of heat transfer medium (e.g., water) (e.g., pipe 12, chamber 13); and a vacuum pump (e.g., vacuum pump 24) (e.g., Fig. 1 and col 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Cooper as suggested and taught by Bowers in order to remove dissolved air and other gases from water in order to reduce the corrosive effect of the water upon pipe lines and other metal objects with which the water comes into contact.



Claims 24, 25, 35 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper in view of Bowers and further in view of US 4982769 A to Fournier et al. (“Fournier”).
Cooper in view of Bowers discloses substantially all of the features of the claimed invention as set forth above. Cooper in view of Bowers does not explicitly disclose a membrane separator.
However, Fournier discloses:
Regarding claim 24: the semi-permeable membrane includes small hydrophobic pores that prevent the passage of liquid water by allow for the passage of gaseous substances therethrough (e.g., col 5, ln 55-56);
Regarding claim 25: an interior of the membrane separator to pull dissolved gases through the semi-permeable membrane while the semi-permeable membrane prevents passage of the heat transfer medium therethrough (e.g., Fig. 1 and col 4, ln 14-15 and col 5, ln 55-56);
Regarding claim 35: said deaerator comprises a membrane separator (e.g., Fig. 1 and col 4, ln 14-15 and col 5, ln 55-56).
Regarding claim 36: the membrane separator includes a semi-permeable membrane (e.g., Fig. 1 and col 4, ln 14-15 and col 5, ln 55-56).
Bowers further discloses:
Regarding claim 25: the vacuum pump is configured to draw a vacuum on an interior corresponding to the interior of the membrane separator of Fournier to pull dissolved gases through the semi-permeable membrane of Fournier while the semi-permeable membrane of Fournier prevents passage of the heat transfer medium therethrough (e.g., Fig. 1 and col 1-2); and
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Cooper in view of Bowers as suggested and taught by Fournier in order to filter out hazardous material.



Claim 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper in view of Bowers and further in view of US 4285209 A to Luthi et al. (“Luthi”).
Cooper in view of Bowers discloses substantially all of the features of the claimed invention as set forth above. 
Bowers also discloses:
Regarding claim 34: said source of heat transfer medium further comprises a deaerator (e.g., “vacuum deaerator”) (e.g., Fig. 1 and col 1-2).
Cooper in view of Bowers does not explicitly disclose a second vacuum pump.
However, Luthi discloses:
Regarding claim 34: a second vacuum pump (e.g., a second vacuum pump 58) (e.g., Fig. 1 and col 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Cooper in view of Bowers as suggested and taught by Luthi in order to maintain the low pressure in the event of leaks.
Response to Amendment
The amendment of 06/07/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 06/07/2021 and 10/16/2020 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. The remarks then address the previous rejections under 35 U.S.C. 112 and note the amendments resolving the previous rejections.
The remarks then address the prior art rejections. The remarks note the previous 35 U.S.C. 102, which are no longer applicable based on the present amendments. The remarks then address the rejections under 35 U.S.C. 103. The remarks first address the rejection of claim 26 as obvious over Cooper. The remarks note the amendments and again argue functional language. It is suggested that 
The remarks state that claim 26 requires that "said plug [is] disengageable from said rod with the valve housing secured to the housing forming the chamber and the plug maintaining the second position in which the plug substantially prevents fluid communication between said valve and said chamber. . . the plug is disengageable from the rod with the valve housing secured to the housing forming the chamber to remain in position to restrict fluid communication with the chamber after the valve housing is removed from the housing forming the chamber." The remarks then state that, as argued previously, it is not possible for the washer of Cooper to be left behind after the valve housing is removed from the housing forming the chamber and that washers 314, 188 or any of the similarly situated washers of Cooper are not disengageable from the structures to which they are secured by threaded fasteners with the valve housing secured to another element and the plug maintaining a position in which the plug substantially prevents fluid communication between the valve and the other element. Additionally, the remarks assert that, even if the fasteners holding the washers in place were removeable with the valve housings secured to another element, the washers would not be able to "remain in position to restrict fluid communication with the chamber after the valve housing is removed from the housing forming the chamber," as called for in independent claim 26. However, it is again noted that the structure of Cooper can function as claimed and it is possible for the washer of Cooper to be left behind after the valve housing is removed from the housing forming the chamber. Fig. 10 and 12 show that the structure of Cooper is disengageable as claimed. In response to applicant's argument that , the Examiner must explain how the washers of Cooper can 1) be removed from the structure to which they are secured by threaded fasteners with the valve secured in position and 2) remain in flow restricting position after the valve is removed, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, the washers of Cooper can 1) be removed from the structure to which they are secured by threaded fasteners with the valve secured in position and 2) remain in flow restricting position after the valve is removed. For example, a L-shaped screw driver could be used to unscrew the screws in Fig. 11 and 13 while the washers remain in place.
The remarks then address new claims 32 and 33. The remarks first explain the subject matter of claim 32 and then assert that Bowser does not disclose the valve in claim 32, which is addressed by Cooper as set forth above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The remarks then assert that none of the cited prior art discloses or suggests the first and second valves as recited in claim 33. However, Cooper also discloses first and second valves as set forth above.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 6, 2021